Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua et al. (CN 102443873).
Regarding claim 2, Hua et al. teaches a method for manufacturing a liquid crystalline polyester comprising attaching a water soluble alkali metal halide salt to a raw spun yarn of the liquid crystalline polyester fiber before performing a heat treatment [0018]. 
Regarding claim 1, Hua is silent regarding the ash content, tensile strength and degree of fusion. However, the claimed properties would necessarily be inherent to the method of Hua et al. as Hua et al. teaches such a similar method with such a similar liquid crystalline polyester fiber, water soluble alkali metal salt  and heat treatment, the claimed properties including ash content, tensile strength and degree of fusion is inherent to the method of Hua et al. 
Regarding claim 4, Hua et al. teach the amount of the water soluble alkali metal halide salt attached to the raw spun yarn is within the claimed range [0018].
Regarding claim 5 and 7-8, the water soluble alkali metal halide salt potassium chloride. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (CN 102443873) in view of Sakae et al. (CN 104024495).
Regarding claims 1 and 3, Hua et al. are silent regarding the claimed washing. However, Sakae et al. teach liquid crystalline polyester fiber which has inorganic particles  and teaches washing  after heat treatment in order to provide heat resistance and also prevent fusing. It would have been obvious to one of ordinary skill in the art use the washing method of Sakae et al. in Hua et al. using the inorganic particles of Hua et al.  in order to provide heat resistance, prevent fusing and for economical reasons and arrive at the claimed invention. The previous combination is silent regarding the ash content, tensile strength and degree of fusion. However, the claimed properties would necessarily be inherent to the method of the previous combination as the previous combination teaches such a similar method with such a similar liquid crystalline polyester fiber, water soluble alkali metal salt  and heat treatment, the claimed properties including ash content, tensile strength and degree of fusion is inherent to the method of the previous combination.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (CN 102443873).
Regarding claim 6, Hua et al. teach the fiber can be used in plastic reinforcements and therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of manufacturing a composite material making the liquid crystalline polyester fiber of claim 2 and impregnating a matrix resin the liquid crystalline polyester fiber as Hua et al. teach plastic reinforcements. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789